Case 19-10653-R Document 57 Filed in USBC ND/OK on 04/18/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF OKLAHOMA

 

In re: ) , - il
) Case No. 19-10653-R ”
INNOVA GLOBAL LTD., et al.,1 )
) Jointly Administered
Debtors in a foreign proceeding. )
) Chapter 15

STIPULATION AND ORDER REGARDING CUSTODY OF EXHIBITS
It is HEREBY STIPULATED AND ORDERED that:

(l) counsel for the party Who introduces exhibits into evidence at the hearing shall maintain
custody of the original exhibits;

(2) counsel maintaining custody of the original exhibits shall insure the integrity and
availability of the exhibits until ninety (90) days after the case is closed; and

(3) counsel maintaining custody of the original exhibits shall tender them to the Clerk in their
original form in the event that such exhibits are designated as part of the record on
appeal, or in the event that counsel can no longer maintain custody, integrity, or
availability of the exhibits (i.e., change in location, retirement from practice, etc.).

A complete listing of all exhibits offered by each party is attached hereto.

SO ORDERED this 18th day of April, 2019.

DANA L. RASURE, CHIEF JUDGE
UNITED STATES BANKRUPTCY COURT

STIPl\JLATE AGREED TO:

\ / ' /1‘{//!;\ /AHf`i/"T)/`f/r'¢‘f
Pri . ' 130 h n /`l~ o w afm/0 P’rint Namé:)
Attorney r ( /‘)~/YH)¢/>r/\J Re;<`,»;x v;“;`,/L~

Print Name: N%£=~QW § \\R\§QVL
Attorney for ~ t ml ns

 

 

 

1 The Debtors are: l) lnnova Global Ltd., (2) Innova Global Operating Ltd., (3) Innova Global Limited Partnership,
(4) 193 8247 Alberta Ltd., (5) Innova Global Holdings Limited Paitnership, (6) Innova Global Inc. (formerly AEM
Emissions Management Inc., formerly ATCO Emissions Management Inc.), (7) Innova Global LLC (formerly AEM
Noise Management LLC, formerly ATCO Noise Management LLC), and (8) Braden Manufacturing, L.L.C.

Case 19-10653-R Document 57 Filed in USBC ND/OK on 04/18/19 Page 2 of 3

 

 

 

 

 

 

 

 

 

 

Witness
3 Alex Corbett of ATB Financial (by Affidavit only; see Exhibit 3)
4 Katie Doran of McCarthy Tetrault (by Affrdavit only; see Exhibit 4)
5 Howard Gorman ofNorton Rose Fulbright Canada (by Declaration only; see
Exhibit 5)
6 John Howland (by Declaration only; see Exhibit 9)
APPENDIX 0F EXHIBITS
Exhibit Description Comment

 

1

Receivership Order entered by the Court of Queen’s

Filed at l9-lO653-R

 

 

 

 

 

 

 

Bench of Alberta in the Judicial Centre of Calgary Dkt. 3-1
Admitted into
evidence at 4-5-19
hearing
2 Application of ATB Financial in Canadian Filed at l9-10653-R
Proceeding seeking appointment of receiver Dkt. 3-2
Admitted into
evidence at 4-5-19
hearing
3 AHidavit of Alex Corbett of ATB Financial filed in
Canadian Proceeding
4 Affidavit of Katie Doran of McCarthy Tetrault filed Filed at l9-lO653-R
in Canadian Proceeding Dkt. 3-4
Admitted into
evidence at 4-5-19
hearing
5 Unsworn Declaration Under Penalty of Peijury of Filed at l9-10653-R
Foreign Counsel Dkt. 3-5
Admitted into
evidence at 4-5-19
hearing
6 Unswom Declaration Under Penalty of Perjury of Filed at 19-10653-R
Receiver Dkt. 3-6
Admitted into
evidence at 4-5-19
hearing
7 Statement of Information filed With California Filed at l9-10653-R

 

Secretary of State

 

Dkt. 3-7

 

93684970.4

 

 

Case 19-10653-R Document 57 Filed in USBC ND/OK on 04/18/19 Page 3 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description Comment
Admitted into
evidence at 4-5-19
hearing
8 Corporation Organizational Chart (color), With Filed at 19-10653-R
owner breakdown attached Dkt. 3-8
Admitted into
evidence at 4-5-19
hearing
9 Unsworn Declaration Under Penalty Of Perjury Of Filed at 19-10653-R
- Attorney ln Support Of Receiver’s Emergency Ex Dkt. 3-9
Parte Application For Temporary Restraining Order Admitted into
And Relief Pursuant To Sections 105(a) And 1519 evidence at 4-5-19
0f The Bankruptcy Code hearing
10 Second Amended and Restated Credit Agreement
dated as of October 19, 2018
ll Innova Global Inc. Written Consent of the Board of
Directors dated January 31, 2019
12 Norton Rose Fulbright US LLP Engagement Letter
13 Wire Transfer Proof Norton Rose Fulbright US LLP
(With redactions)
14 Innova List of Bank Accounts
15 Innova Audited Financial Statements 2017
16 List of Projects
17 Innova Global LLC Delaware Corporate Search
18 Braden Manufacturing LLC Delawa;re Corporate
Sea.rch
19 Register of Directors & Secretaiies

 

 

 

93684970.4

 

